Motion Granted; Dismissed and Memorandum Opinion filed October 2, 2014.




                                          In The

                      Fourteenth Court of Appeals

                                 NO. 14-14-00205-CV

                   GEORGE WOOD, Appellant/Cross-Appellee
                                            V.
    COMPASS BANK DBA BBVA COMPASS, Appellee/Cross-Appellant

                On Appeal from the County Court at Law No. 2
                           Galveston County, Texas
              Trial Court Cause No. CV-0070286 & CV-0070286-A

                MEMORANDUM                            OPINION
       The trial court signed a partial summary judgment on January 17, 2014. The trial
court also signed an order severing the claims between George Wood and Compass Bank
dba BBVA Compass into cause number CV-0070286-A.1 Both Wood and Compass
appealed the judgment.
       The parties now jointly move to dismiss the appeal stating they have settled


       1
        Although a severance was ordered, our record in this appeal was filed under the main
cause number.
all matters in controversy in the case. See Tex. R. App. P. 42.1. The motion is
granted.

      Accordingly, the appeal is ordered dismissed.

                                  PER CURIAM

Panel consists of Chief Justice Frost and Justices Christopher and Busby.




                                         2